Citation Nr: 1700188	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  97-31 974A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable disability rating for scar of the left upper chest posterior.

2.  Entitlement to a disability rating in excess of 20 percent for residuals of gunshot wound to the pleural cavity, pneumothorax, with damage to muscle group XXI lower left chest and lateral.

3.  Entitlement to a disability rating in excess of 10 percent for a chronic low back strain with arthritis prior to August 23, 2013, and in excess of 20 percent thereafter.  

4.  Entitlement to a disability rating in excess of 30 percent for residuals of a gunshot wound to the left foot with reflex sympathetic dystrophy prior to August 23, 2013, and in excess of 80 percent thereafter.  

5.  Entitlement to a disability rating in excess of 10 percent for scar of the left upper chest posterior.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 1969, and is the recipient of the Purple Heart for injuries sustained in combat operations in the Republic of Vietnam.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.

All issues other than entitlement to an initial compensable rating for service-connected chest scar, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The competent evidence of record shows the Veteran's service-connected chest scar is tender.


CONCLUSION OF LAW

A 10 percent rating is warranted for the Veteran's chest scar throughout the entire claim period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.41, 4.118, Codes 7801 to 7805 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate entitlement to a 10 percent rating throughout the entire appeal period for the Veteran's service-connected chest scar.  Since the Board will not be addressing entitlement to a rating in excess of 10 percent at this time, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, a staged rating is warranted if the evidence demonstrates distinct periods in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  

Factual Background and Analysis

The Veteran initiated a claim for an increased rating for his chest scar in October 1994, and by way of a July 1995 rating decision, the RO confirmed and continued the previously assigned noncompensable rating.  The Veteran disagreed with the assigned rating, and initiated the following appeal.  

Briefly, the Board notes the criteria for rating skin disabilities were revised, effective October 23, 2008 (during the pendency of this claim/appeal).  73 Fed. Reg. 54,708 (Sept. 23, 2008).  The announcement of the final regulation specifically states that the new criteria apply "to all applications for benefits received by VA on or after October 23, 2008" and that a veteran rated under the skin criteria in effect prior to that date may request review under the clarified criteria.  No such request has been made in this case.  The Board notes that the 'new' rating criteria can be applied only as of the effective date, however.  See VAOPGCPREC 3-2000.  Nonetheless, the Board finds a 10 percent rating was warranted under the historic criteria in effect at the time the Veteran initiated his claim.  As will be explained more fully below in the remand section, the Board requires additional development before it addresses entitlement to a rating in excess of 10 percent under the current criteria.  As such, the Board will limit its analysis to the old skin rating criteria, which provide for the 10 percent rating assigned herein.  

Under the 'old' Code 7804, a 10 percent rating is authorized for scars that were tender.  38 C.F.R. § 4.118, Code 7804.

Briefly, the Board observes the Veteran last underwent a VA examination to assess his chest scar in December 1994.  At that time, the examiner noted the Veteran's left foot and chest scars, which resulted from gunshot wounds in service.  The examiner stated these were tender and painful to palpation.  

In addition, through numerous correspondence throughout the appeal period, the Veteran has continuously reported his chest scar is painful.  It is generally within the competence of a lay person to identify and observe the effect of a disability under the ordinary conditions of daily life.  Many symptoms are readily observable by a lay person, such as deformity, swelling, and certainly pain.  Accordingly, the lay evidence provided by the Veteran is unquestionably competent evidence.  See Petitti v. McDonald, 27 Vet. App. 415, 427-28 (2015) (where the Court of Appeals for Veterans Claims found objective evidence of pain need not come from a medical professional; a lay person may provide the requisite confirmation).  In this respect, the Board finds the Veteran's own reports of pain to be most probative, as the Veteran is indeed the only person truly capable of such observation.  Moreover, the Board finds no reason to doubt his veracity.  In sum, the evidence showing the Veteran has experienced pain at the site of his chest scar is at least in equipoise with the evidence showing his scar was non-tender; therefore, the Board has afforded the Veteran the benefit of reasonable doubt, and finds at least a 10 percent rating is warranted throughout the period of this appeal.  


ORDER

Entitlement to a 10 percent rating is granted for the Veteran's scar of the left upper chest posterior throughout the entire claim period. 


REMAND

As noted above, the Veteran last underwent a scar examination to assess his chest scar in 1994, which is more than 20 years ago.  Since that time, the criteria for evaluating scars has been revised.  The Board notes that during the December 1994 examination, the examiner failed to provide measurements of the Veteran's chest scar.  In addition, since that time the Veteran was service-connected for a lip scar, which was noted to be painful.  The Board notes that the current scar diagnostic criteria specifically account for numerous features, such as deepness, length, and total painful and unstable scars.  This information was not provided in the December 1994 scars examination.  It also appears the Veteran's lip scar may be considered unstable, as he was noted to have frequent episodes in which the scar will open and bleed.  In order to ensure the Veteran receives the maximum benefit allowed under the current scar evaluation criteria, he should be scheduled for a VA examination to determine the nature and severity of his service-connected scars.

The Board also observes that in a June 2013 VA Form 9, the Veteran's then representative asserted he had not been provided a complete and adequate examination to assess for the full residual impairments resulting from his service connected gunshot wound to the pleural cavity, pneumothorax, with damage to muscle group XXI lower left chest and lateral.  The representative specifically asserted the Veteran had residual respiratory and muscle impairments, which were sufficiently separate and distinct to be independently evaluated.  Since the Veteran has asserted experiencing both muscle and respiratory impairments, has not been assessed for his claimed respiratory impairments and last underwent an assessment of his muscle impairments in December 1994, the Board finds current examinations are warranted.  

Finally, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In a recent decision, Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court determined that the final sentence of 38 C.F.R. § 4.59 requires VA examinations to include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  While the spine is not a paired joint such that range of motion measurements for the opposite undamaged joint are not necessary, under Correia there is a need for testing for pain on both active and passive motion and, if possible, when weight-bearing and nonweight-bearing.  The Veteran most recently underwent a back and foot examination in August 2013.  However, the VA examiner failed to conduct Correia compliant testing of the Veteran's lumbar and left foot disabilities.  Based on the foregoing insufficiencies, a remand is required in order to obtain adequate examinations.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected thoracolumbar spine and left foot disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing, as well as weight-bearing and nonweight-bearing range of motion assessments.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should be directed to clearly explain why that is so.

3.  The RO or the AMC should also afford the Veteran a VA examination or examinations by a physician or physicians with sufficient expertise to fully assess the severity of the Veteran's service-connected scars and residuals of gunshot wound to the pleural cavity, pneumothorax, with damage to muscle group XXI lower left chest and lateral.  All pertinent evidence of record must be made available to and reviewed by the examiner(s).  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for rating purposes, to specifically include complete assessments of each of the Veteran's service-connected scars, which are sufficient to fully evaluate these disabilities under Diagnostic Codes 7800 through 7804.  In addition, the RO or AMC must ensure the examiner(s) assess for all residual effects associated with the Veteran's pleural cavity gunshot wound, to specifically include any muscle and/or respiratory impairments resulting therefrom.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


